Exhibit 10.1
 
Fiscal Year 2012 Annual Cash Incentive Plan of Hutchinson Technology
Incorporated
 
Our board of directors has adopted, upon the recommendation of its compensation
committee, an annual cash incentive plan for fiscal year 2012 that covers
executive officers and certain other key employees. The plan is designed to
create an incentive for these officers and employees to achieve goals that our
board of directors believes align with the long-term interests of our
shareholders. The plan incorporates corporate financial measures and divisional
strategic and financial measures.
 
Each executive officer is eligible for a target cash incentive opportunity equal
to 40% to 100% of their respective base salary. Achievement of the minimum
threshold for a particular goal is required before a participant is eligible to
receive a payout for that goal. Actual performance between the minimum threshold
and the goal results in a proportionate payout between 50% and 100% of the
applicable portion of the target amount. Actual performance between the goal and
the maximum threshold results in a proportionate payout between 100% and 200% of
the applicable portion of the target amount. Actual performance above the
maximum threshold results in a maximum payout of 200%.
 
A total of 50% of each executive officer’s cash incentive opportunity is based
on achievement of two annual corporate financial goals. For fiscal year 2012,
30% of the cash incentive opportunity is based on the level of annual free cash
flow achieved by our company during fiscal year 2012. The remaining 20% is based
on our company’s earnings before taxes during the fiscal year. For a fiscal
period, “free cash flow” equals the difference resulting from cash provided by
operating activities less capital expenditures.
 
The remaining 50% of each executive officer’s cash incentive opportunity is
based on achievement of annual division goals. For fiscal year 2012, the
division goals for our Disk Drive Components Division are 45% based on the
division’s market share, 45% based on cost per suspension assembly and 10% based
on fiscal year 2012 revenue generated by leveraging the division’s precision
component manufacturing capabilities. The division goals for our BioMeasurement
Division for the same period are 30% based on annual revenue attributable to the
division, 30% based on the division’s annual operating loss and 40% on annual
sensor sales volume.
 
The minimum threshold for the earnings before taxes corporate financial goal
must be achieved before a participant is eligible to receive any bonus payout
for a divisional goal. Actual performance at the minimum threshold or more for
both corporate financial goals must be achieved before a participant is eligible
to receive greater than 100% of the target amount for any divisional goal.
 
For our chief executive officer, chief financial officer and vice president of
human resources, 40% of their respective cash incentive opportunities are based
on the division goals for our Disk Drive Components Division and 10% of their
cash incentive opportunities are based on the division goals for our
BioMeasurement Division. For our chief technology officer and the president of
our Disk Drive Components Division, all of the remaining 50% of their respective
cash incentive opportunities are based on the division goals for our Disk Drive
Components Division.
 
The decision to make cash incentive payments is made annually by our board of
directors upon the recommendation of its compensation committee. Payment amount
are determined by the compensation committee and are made in cash in the first
quarter of the following fiscal year. The compensation committee retains
authority to adjust performance goals to exclude the impact of charges, gains or
other factors that the compensation committee believes are not representative of
the underlying financial or operational performance of our company.